S. Samuel Di Falco, S.
This is a motion to vacate a demand for a bill of particulars. The widow of decedent who has filed objections to the intermediate and supplemental accounts of her coexecutor, seeks a bill of particulars of said accounts by a demand listing 41 items, most of which pertain to the intermediate account. Decedent died in 1943. The intermediate account was filed in 1948 but never proceeded to decree and the supplemental account was filed in 1955. Objections to both accounts were filed in February, 1956. The accounting party was examined by the present moving party in 1948 and 1949 and said examination adjourned pending a ruling on objections which were brought on only recently and passed upon. The matter had previously been set for hearing on the objections to the accounts and adjourned without date. In its decisions *904(N. Y. L. J., Feb. 4, 1957, p. 7, col. 1) the court denied a continuation of the examination respecting the intermediate account except as to questions on which objections made during the examination were either overruled or withdrawn, and granted an examination as to the supplemental account. Upon termination of said examinations, the matters will be set for hearing on the main issues. It has not been the practice of this court to grant bills of particulars with respect to an account itself, since an examination may be had under section 263 of the Surrogate’s Court Act as to all transactions of the fiduciary with respect to the items in the account. The motion to vacate said demand is therefore granted. The pretrial examinations should furnish all particulars necessary to enable objectant to proceed with the trial.
Submit order on notice.